Order entered June 15, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00344-CV

                        HELEN RYERSON, Appellant

                                       V.

                      THE CITY OF PLANO, Appellee

               On Appeal from the County Court at Law No. 7
                           Collin County, Texas
                   Trial Court Cause No. 007-02111-2020

                                    ORDER

      Before the Court is appellee’s June 11, 2021 agreed motion to restyle the

case. We GRANT the motion. We DIRECT the Clerk of this Court to restyle the

case as noted in the above heading. We further DIRECT the Clerk of this Court to

remove Greg Willis and John Rolater as counsel for appellee who were added

when the appeal was mistakenly docketed as a criminal appeal.


                                            /s/   CRAIG SMITH
                                                  JUSTICE